     Case 1:19-cv-00207-KD-MU Document 26 Filed 12/04/20 Page 1 of 1         PageID #: 195


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

JESSIE MITCHELL,                               )
     Plaintiff,                                )
                                               )
v.                                             )
                                               )          CIVIL ACTION: 1:19-00207-KD-MU
WALTER MYERS, et al.,                          )
    Defendant.                                 )

                                          JUDGMENT

        In accordance with the Order issued on this date, it is ORDERED, ADJUDGED, and DECREED

this action is DISMISSED without prejudice.

        DONE and ORDERED this the 4th day of December 2020.

                                          /s/ Kristi K. DuBose
                                          KRISTI K. DuBOSE
                                          CHIEF UNITED STATES DISTRICT JUDGE
